 



EXHIBIT 10.KK
(SKYWORKS LOGO) [a40452a4045200.gif]
January 22, 2008
Mr. Bruce Freyman
Re:      Change of Control / Severance Agreement
Dear Bruce:
This letter agreement (the “Agreement”) sets out the severance arrangements
concerning your employment with Skyworks Solutions, Inc. (“Skyworks”).
1. Termination of Employment Related to Change of Control

  1.1.   If: (i) a Change of Control occurs during the Initial Term or the
Additional Term (as defined in Section 7) and (ii) your employment with Skyworks
is terminated by Skyworks without Cause or you terminate your employment with
Skyworks for Good Reason, in either case within one (1) year after the Change of
Control, then you will receive the benefits provided in Section 1.4 below.    
1.2.   “Change of Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change of Control under one of such subsections but is
specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of Skyworks if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (x) the then-outstanding shares of common stock of Skyworks (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of Skyworks entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from
Skyworks (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of Skyworks, unless the Person exercising,
converting or exchanging such security acquired

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 2
such security directly from Skyworks or an underwriter or agent of Skyworks),
(ii) any acquisition by Skyworks, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Skyworks or any corporation
controlled by Skyworks, or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i) and (ii) of subsection (c) of this
Section 1.2; or
(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of Skyworks (the “Board”) (or, if applicable,
the Board of Directors of a successor corporation to Skyworks), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or
(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Skyworks or a sale or
other disposition of all or substantially all of the assets of Skyworks in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Skyworks or substantially all of Skyworks’
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (ii) no

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 3
Person (excluding any employee benefit plan (or related trust) maintained or
sponsored by Skyworks or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 40% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or
(d) approval by the stockholders of Skyworks of a complete liquidation or
dissolution of Skyworks.

  1.3.   “Good Reason” means the occurrence of any of the following events
without your prior written consent: (i) a material diminution of your base
compensation (unless in connection with a general reduction in the base
compensation of all of Skyworks’ officers and/or senior management employees
necessitated by the business or financial condition of Skyworks, provided such
reduction does not adversely affect you to a greater extent than such other
persons); (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material change in the geographic location at which
you are directed that you must perform your duties, which Skyworks has
determined shall include a change in your principal place of employment at
Skyworks’ or an affiliate’s direction from, the location of the your principal
place of employment immediately prior to the date this Agreement becomes
effective to a location more than fifty (50) miles from such principal place of
employment; or (iv) any action or inaction constituting a material breach by
Skyworks of the terms of this Agreement. Your termination of employment shall
not be deemed to be for Good Reason unless, within sixty (60) days of the
occurrence of the event constituting Good Reason, you have provided Skyworks
with (a) at least thirty (30) days advance written notice of your decision to
terminate your employment for Good Reason, and (b) a period of not less than
thirty (30) days to cure the event or condition described in (i), (ii), (iii) or
(iv), and Skyworks has either failed to so cure the event or waived its right to
cure the event, to the extent it is then subject to cure.     1.4.   Subject to
the provisions of Sections 6 and 8, (i) in the event of any termination of your
employment described in Section 1.1, Skyworks shall provide to you bi-weekly
compensation continuation payments commencing as soon as practicable (but not
more than sixty (60) days) after the date of such termination (or such later
date as may be required by Section 8) and continuing for a period of twelve
(12) months following termination of your employment, with each such
compensation continuation payment being equal to the quotient of (a) divided by
(b), where (a) equals two (2) times the sum of (1) your rate of annual base

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 4
salary in effect immediately prior to the Change of Control, and (2) the greater
of (A) the average of the annual short-term cash incentive payments you received
for each of the three years prior to the year in which the Change of Control
occurs, whether or not includable in gross income for federal income tax
purposes, or (B) your target annual short-term cash incentive opportunity for
the year in which the Change of Control occurs, and (b) equals 26; and (ii) on
the date of any termination described in Section 1.1, all of your then
outstanding Skyworks stock options shall remain exercisable for a period of
eighteen (18) months after the termination date (or, if earlier, until the last
day of the full option term), subject to their other terms and conditions; and
(iii) Skyworks will provide you medical benefits substantially the same as those
provided to you at the time of termination for a period of eighteen (18) months
after the date of termination.

  1.5.   If any excise tax (the “Excise Tax”) under Section 4999 of the Internal
Revenue Code of 1986 (the “Code”) is payable by you by reason of the occurrence
of a change in the ownership or effective control of Skyworks or a change in the
ownership of a substantial portion of the assets of Skyworks, determined in
accordance with Section 280G(b)(2) of the Code, then Skyworks shall pay you, in
addition to any other amounts payable under this Agreement, an amount (the
“Gross-Up Payment”) equal to the sum of the Excise Tax and the amount necessary
to pay all additional taxes imposed on (or economically borne by) you (including
the Excise Tax, state and federal income taxes and all applicable employment
taxes) attributable to the receipt of the Gross-Up Payment; provided however,
that (i) in no event shall the Gross-Up Payment exceed five hundred thousand
U.S. dollars ($500,000.00), (ii) Skyworks shall have no obligation to make the
Gross-Up Payment to you until you remit the Excise Tax to the Internal Revenue
Service and (iii) any Gross-Up Payment shall be paid no later than the last day
of the calendar year following the calendar year in which you remit the Excise
Tax. For purposes of the preceding sentence, all taxes attributed to the receipt
of the Gross-Up Payment shall be computed assuming the application of the
maximum tax rate provided by law.

2. Other Terminations of Employment

  2.1.   If, during the Initial Term or the Additional Term (as defined in
Section 7), your employment with Skyworks is terminated by Skyworks without
Cause, then you will receive the benefits specified in Section 2.3 below. If
your employment is terminated by Skyworks for Cause or by you for any reason,
you will not be entitled to receive the benefits specified in Section

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 5
2.3 below. This Section 2 shall not apply if you are entitled to receive the
benefits set forth in Section 1.4 above.

  2.2.   “Cause” means (i) your deliberate dishonesty that is significantly
detrimental to the best interests of Skyworks or any subsidiary or affiliate;
(ii) conduct on your part constituting an act of moral turpitude; (iii) your
willful disloyalty to Skyworks or refusal or failure to obey the directions of
the Board; or (iv) your incompetent performance or substantial or continuing
inattention to or neglect of duties assigned to you. Any determination of Cause
must be made by the full Board at a meeting duly called.     2.3.   Subject to
the provisions of Sections 6 and 8, (i) if your employment is terminated by
Skyworks without Cause, Skyworks shall provide to you bi-weekly compensation
continuation payments commencing as soon as practicable (but not more than sixty
(60) days) after the date of such termination (or such later date as may be
required by Section 8) and continuing for a period of twelve (12) months
following termination of your employment, with each such compensation
continuation payment being equal to the quotient of (a) divided by (b), where
(a) equals the sum of (1) your then current rate of annual base salary, and
(2) any short-term cash incentive payment then due, whether or not includable in
gross income for federal income tax purposes, and (b) equals 26; and (ii) all of
your then vested outstanding Skyworks stock options will remain exercisable for
a period of twelve (12) months after the date of your employment termination
(or, if earlier, until the last day of the full option term), subject to their
terms and conditions.

3. Effect of Change of Control on Equity Awards
If a Change of Control occurs during the Initial Term or the Additional Term,
immediately prior to such transaction constituting such Change of Control,
(i) all of your then unvested Skyworks stock options shall become immediately
vested and exercisable; (ii) any restrictions on each outstanding restricted
stock award shall lapse and such award will become immediately vested; and,
(iii) each outstanding performance share award shall be deemed earned as to the
greater of (a) the “Target” level of shares for such award or (b) the number of
shares that would have been earned pursuant to the terms of such award as of the
day prior to the date of such Change of Control, and such shares shall be issued
by the Company to you immediately prior to such Change of Control transaction.
4. Non-Solicitation

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 6
You agree that while employed by the Company and for one (1) year thereafter,
you will not, either directly or through others, raid, solicit, or attempt to
solicit any employee of the Company to terminate his or her relationship with
the Company in order to become an employee to or for any person or entity. You
further agree that you will not disrupt or interfere or attempt to disrupt or
interfere with the Company’s relationships with such employees. You also agree
that in addition to any damages that may be recovered, the prevailing party in
any legal action to enforce this non-solicitation agreement shall be entitled to
recover its costs and attorneys’ fees from the other party.
You understand and acknowledge that Skyworks’ remedies at law for breach of any
of the restrictions in this Section 4 are inadequate and that any such breach
will cause irreparable harm to Skyworks. You therefore agree that in addition
and as a supplement to such other rights and remedies as may exist in Skyworks’
favor, Skyworks may apply to any court having jurisdiction to enforce the
specific performance of the restrictions in this Section 4, and may apply for
injunctive relief against any act which would violate those restrictions.
5. Death; Disability
In the event of your death at any time during your employment by Skyworks, all
of your then outstanding Company stock options, whether or not by their terms
then exercisable, will become immediately exercisable and remain exercisable for
a period of one year thereafter, subject to their other terms and conditions.
In the event of your disability at any time during your employment by Skyworks,
all of your then outstanding Company stock options, whether or not by their
terms then exercisable, will become immediately exercisable and remain
exercisable so long as you remain an employee or officer of Skyworks and for a
period of one year thereafter, subject to their other terms and conditions.
6. Release of Claims
Skyworks shall have no obligation to make any payments or provide any benefits
pursuant to either Section 1.4 or Section 2.3, as applicable, unless (i) you
agree to sign and deliver to the General Counsel of Skyworks a release of claims
in substantially the form attached hereto as Exhibit A (the “Release”) and
(ii) the Release has become non-revocable by the sixtieth (60th) day following
the date of termination of your employment.
7. Term
This Agreement shall be effective for an initial term of two (2) years from the
date hereof (the “Initial Term”); provided however, that (i) if your employment

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 7
terminates within the Initial Term, this Agreement shall remain in effect until
all of your and Skyworks’ obligations hereunder have been fully satisfied.
Following the Initial Term, this Agreement shall renew automatically on the
anniversary hereof for up to five (5) additional one (1) year periods (each an
“Additional Term”) unless, at least ninety (90) days prior to the end of the
then current term of the Agreement, either party provides written notice to the
other party that the Agreement should not be extended, and (ii) if your
employment terminates during any Additional Term, this Agreement shall remain in
effect until all of your and Skyworks’ obligations hereunder have been fully
satisfied. Notwithstanding anything to the contrary herein, your obligation
pursuant to Section 4 shall survive any termination of this Agreement and extend
throughout the non-solicitation period.
8. Miscellaneous
All claims by you for benefits under this Agreement shall be directed to and
determined by the Board of Skyworks and shall be in writing. Any denial by the
Board of a claim for benefits under this Agreement shall be delivered to you in
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Board shall afford a reasonable
opportunity to you for a review of the decision denying a claim. Any further
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Orange County, California, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Skyworks agrees to pay as incurred, to the full extent permitted
by law, all legal, accounting and other fees and expenses which you may
reasonably incur as a result of any claim or contest (regardless of the outcome
thereof) by Skyworks, you or others regarding the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by you regarding the
amount of any payment or benefits pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code. Notwithstanding anything in this letter to
the contrary, (a) no provision of this letter will operate to extend the life of
any option beyond the term originally stated in the applicable option grant or
option agreement; (b) the reimbursement of a fee or expense pursuant to this
Section 8 shall be provided not later than the calendar year following the
calendar year in which the fee or expense was incurred, (c) the amount of fees
and expenses eligible for reimbursement during any calendar year may not affect
the amount of fees and expenses eligible for reimbursement in any other calendar
year, (d) the right to reimbursement under this Section 8 is not subject to
liquidation or exchange for another benefit and (e) the obligation of Skyworks
under this Section 8 shall survive the termination for any reason of this
agreement and shall remain in effect until the applicable statute

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 8
of limitation has expired with respect to any claim or contest (regardless of
the outcome thereof) by Skyworks, you or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by you
regarding the amount of any payment or benefits pursuant to this Agreement).
This Agreement is intended to comply with Section 409A of the Code and any
related regulations or other applicable guidance promulgated thereunder
(collectively, “Section 409A”), to the extent applicable. It is the intent of
the parties hereto that all severance payments and benefits provided pursuant to
this Agreement qualify as short-term deferrals, as defined in Treasury
Regulation §1.409A-1(a)(4), separation pay due to an involuntary separation from
service under Treasury Regulation §1.409A-1(b)(9)(iii), reimbursement of medical
benefits under Treasury Regulation §1.409A-1(b)(9)(v)(B), and/or limited
payments, as defined in Treasury Regulation §1.409A-1(b)(9)(v)(D), to the extent
applicable. If (a) it is determined that any payments or benefits provided
pursuant to this Agreement that are paid upon “separation from service” (as that
term is used in Section 409A) constitute deferred compensation for purposes of
Section 409A (after taking into account the exceptions listed in the prior
sentence and/or any other applicable exceptions) and (b) you are a “specified
employee” (as that term is used in Section 409A) when your employment
terminates, such payments or benefits (or portions thereof) that constitute
deferred compensation payable upon a separation from service that are to be paid
or provided during the six (6) month period following termination of your
employment shall not be paid or provided until the first business day after the
date that is six (6) months following termination of your employment or, if
earlier, the first business day following the date of your death. The payment
that is made pursuant to the prior sentence shall include the cumulative amount
of any amounts that could not be paid during the six (6) month period. Each
installment payment under this Agreement shall be treated as a separate payment
as defined under Treasury Regulation § 1.409A-2(b)(2).
Except as expressly provided in this Section 8, neither you nor Skyworks shall
have the right to accelerate or to defer the delivery of the payments to be made
under this Agreement. Notwithstanding anything in this Agreement to the
contrary, references to employment termination in Sections 1.4 or 2.3, as
applicable, shall be interpreted to mean “separation from service,” as that term
is used in Section 409A of the Code and related regulations. Accordingly,
payments to be made under Section 1.4 or Section 2.3, as applicable, shall not
be made unless a separation from service (within the meaning of Section 409A of
the Code and related regulations) shall have occurred.

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 9
Skyworks may withhold (or cause to be withheld) from any payments made under
this Agreement, all federal, state, city or other taxes as shall be required to
be withheld pursuant to any law or governmental regulation or ruling.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company (the “Acquisition”),
as a condition precedent to the Acquisition, to expressly assume and agree in
writing, with a copy to you, to perform this Agreement in the same manner and to
the same extent as the Company would be required to perform this Agreement as if
no such succession had taken place. You acknowledge and agree, and the Company
acknowledges and agrees, that, without limitation to any other provision of this
Agreement which is also “material”, this provision is a material term of this
Agreement and an important clause benefiting you, to assure you that the
obligation of Skyworks to provide you with the existing benefits made available
under this Agreement, are adhered to by any successor to the Company, and the
provision also benefits the Company in that the assurance to you afforded by
this provision is an important retention incentive to have you remain in the
employment of the Company.
This Agreement contains the entire understanding of the parties concerning its
subject matter, and if there is any conflict between the terms of this Agreement
and the terms of any other agreement (including but not limited to an equity
award held by you or the applicable plan under which such award was issued), the
terms of this Agreement shall govern. You shall not be eligible to receive
severance or similar payments under any severance plan, program or policy
maintained by Skyworks. This Agreement may be modified only by a written
instrument executed by both parties. This Agreement replaces and supersedes all
prior agreements relating to your employment or severance, including without
limitation the Agreement between you and Skyworks dated November 7, 2006. This
Agreement will be governed by and construed in accordance with the laws of the
State of California.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
Page 10
Please sign both copies of this Agreement and return one to Skyworks.

     
Sincerely,
  AGREED TO:
 
   
SKYWORKS SOLUTIONS, INC.
   
 
   
/s/ David J Aldrich
 
David J Aldrich, President and CEO
  /s/ Bruce Freyman
 
 Date: 1/22/08

 



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
EXHIBIT A
Form of Release of Claims
In consideration for receiving benefits pursuant to either, as applicable,
Section 1.4 or Section 2.3 of the Change in Control/Severance Agreement dated
January 22, 2008 between you and Skyworks Solutions, Inc. (the “Company”) (the
“Agreement”), you, on behalf of yourself and your representatives, agents,
estate, heirs, successors and assigns, agree to and do hereby forever waive,
release and discharge the Company, and each of its affiliated or related
entities, parents, subsidiaries, predecessors, successors, assigns, divisions,
owners, stockholders, partners, directors, officers, attorneys, insurers,
benefit plans, employees and agents, whether previously or hereinafter
affiliated in any manner, as well as all persons or entities acting by, through,
or in concert with any of them (collectively, the “Released Parties”), from any
and all claims, debts, contracts, obligations, promises, controversies,
agreements, liabilities, demands, wage claims, expenses, charges of
discrimination, harassment or retaliation, disputes, agreements, damages,
attorneys’ fees, or complaints of any nature whatsoever, whether or not now
known, suspected, claimed, matured or unmatured, existing or contingent, from
the beginning of time until the moment you have signed this Agreement, against
the Released Parties (whether directly or indirectly), or any of them, by reason
of any act, event or omission concerning any matter, cause or thing, including,
without limiting the generality of the foregoing, any claims related to or
arising out of (i) your employment or its termination, (ii) any contract or
agreement (express or implied) between you and any of the Released Parties,
(iii) any tort or tort-type claim, (iv) any federal, state or governmental
constitution, statute, regulation or ordinance, including but not limited to the
U.S. Constitution; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as
amended (including the Older Workers Benefit Protection Act); the Equal Pay Act
of 1963, as amended; the Americans With Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any applicable Executive Order Programs; any similar state or
local statutes or laws; and any other federal, state, or local civil or human
rights law, (v) any public policy, contract or tort law, or under common law,
(vi) any policies, practices or procedures of the Company, (vii) any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation, (vii) any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters, (viii) any impairment of your ability
to obtain subsequent employment, and (ix) any permanent or temporary disability
or loss of future earnings.

A-1



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
This Agreement includes a waiver of any rights you may have under Section 1542
of the California Civil Code, or any other similar state statutes or laws,
regarding the waiver of unknown claims.
Section 1542 states:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE EMPLOYEE DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE EMPLOYER.”
Notwithstanding the provisions of Section 1542, or any similar state statutes or
laws, and for the purpose of implementing a full and complete release and
discharge of the Released Parties, you expressly acknowledge that this Agreement
is intended to include and does include in its effect, without limitation, all
claims which you do not know or suspect to exist in your favor against the
Released Parties, or any of them, at the moment of execution hereof, and that
this Agreement expressly contemplates the extinguishment of all such claims.
BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:

1.   YOU UNDERSTAND ALL OF ITS TERMS AND KNOW THAT YOU ARE GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;   2.
  YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE EITHER DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, YOU HAVE CHOSEN
NOT TO DO SO OF YOUR OWN VOLITION;   3.   YOU HAVE HAD AT LEAST 21 DAYS:
(A) FROM THE DATE OF YOUR RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL
FORM ON                           ,           ; AND (B) TO CONSIDER IT AND THE
CHANGES MADE SINCE THE                           ,            VERSION OF THIS
RELEASE AND SUCH CHANGES ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD; AND   4.   YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE
EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS

A-2



--------------------------------------------------------------------------------



 



Mr. Bruce Freyman
January 22, 2008
RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD
HAS EXPIRED.

         
Agreed:
       
 
 
 
   
 
       
 
 
 
   

Date:
Acknowledged: SKYWORKS SOLUTIONS, INC.

         
By:
       
 
 
 
David J. Aldrich    
 
  President and Chief Executive Officer    
 
       

Date:

A-3